356 So. 2d 1298 (1978)
Robert A. SHUPACK, Appellant,
v.
ALLSTATE INSURANCE COMPANY, a Foreign Corporation for Profit, Appellee.
No. 77-407.
District Court of Appeal of Florida, Third District.
March 28, 1978.
Harold M. Braxton, Miami, for appellant.
Adams, George, Schulte & Ward and Amy Shield Levine, Miami, for appellee.
*1299 Before HENDRY, NATHAN and KEHOE, JJ.
KEHOE, Judge.
Appellant, plaintiff below, appeals from an order, in an action at law, granting appellee's motion for summary judgment. The decretal portion of the trial court's order reads:
"Ordered and adjudged that the motion for summary judgment be, and the same is hereby granted."
This order is merely authorization for a final judgment. It does not constitute a final judgment, nor is it an order from which an interlocutory appeal could properly lie. See Harris v. Mosteller, 253 So. 2d 275 (Fla. 2d DCA 1971); Arnold v. Brady, 178 So. 2d 732 (Fla. 2d DCA 1965); Lyden v. DePiera, 147 So. 2d 573 (Fla. 3d DCA 1962); Stone v. Buckley, 119 So. 2d 298 (Fla. 2d DCA 1960); Chastain v. Embry, 118 So. 2d 33 (Fla. 2d DCA 1960); Elliott v. Lazar, 104 So. 2d 618 (Fla. 2d DCA 1958); and Renard v. Kirkeby Hotels, 99 So. 2d 719 (Fla. 3d DCA 1958).
We recognize our authority to treat the appeal before the court as a petition for certiorari; however, we decline to do so and dismiss the appeal sua sponte.
Appeal dismissed.